DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 20 September 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 5, 11, 14, 18, 19
Claims cancelled: none
Claims added: none
Claims currently pending: 1-20
Response to Arguments
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims. Specifically, newly applied art of O'Neill teaches merging of user actions on multiple devices based on accessing a web page and the use of at least a cookie for identification purposes as described in the grounds of rejection presented herein.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Pub. #: US 2017/0092076 A1 which incorporates US 2016/0071373 A1 in paragraph 0062, the 2017 reference will be referred to herein as Anderson while the 2016 reference with be referred to herein as A2) in view of O'Neill et al. (Pub. #: US 2008/0262920 A1).
Claims 1, 14, 18:
These claims are analogous with different representative embodiments; claim 14 is a method embodiment, claim 1 is a system embodiment, and claim 18 is a computer-readable medium embodiment. Anderson teaches networked computers in 0006, 0024, 0025, processors in at least 0031, 0035 for performing the steps:
identify a user identification stored at the device, the user identification corresponding to a first transaction at the device, and the user identification generated in response to occurrence of the first transaction at the device; 
(Anderson: a TITO is created for a first anonymous transaction in at least 0029, 0033)
receive information from a scan of a machine-readable indication, the information including a unique identifier; relate the user identification to the unique identifier based on the scan; 
(Anderson 2: teaches a cash transaction associated with at least a TITO identifier and an E-tracking ID recorded on a server device in at least 0203, and associating the identifiers with a mobile device' unique identifier using at least a scan of a receipt by the mobile device in at least 0204-0206, including at least the device scanning the screen of the mobile device in at least 0206)
send a request, including the user identification corresponding to the first transaction,
(Anderson: Anderson teaches a technique of tracking a user across multiple transactions using an anonymous identifier (i.e. the ticket-in and ticket-out or TITO) in at least 0008, 0029 whereby tickets (i.e., receipts) with a QR code printed thereon in at least Figure 4C and 5A and 0060-0062 and that the device performing the functions operates as a "kiosk, gaming terminal" (i.e. a point of sale device). Anderson further teaches linking disparate transactions across a tablet and a kiosk with each transaction being attached to a unique identifier (i.e., betting slip) that is in turn linked to an anonymous account identifier in at least 0074-0075. Examiner notes that placing a wager constitutes a "transaction" and that Anderson teaches associating multiple transactions to one or more anonymous account identifiers in at least 0067- 0070.)
wherein the second and prior transactions occurred at a point of sale device, and wherein the first transaction was conducted using the device; 
(Anderson:  0060-0062 and Anderson teaches that the transactions can be performed with a variety of devices including "non-dedicated devices, such as mobile phones, personal digital assistants, personal computers, tablets, etc." in at least 0025)



As for, "for a webpage to a web server", "receive the webpage from the web server, the webpage including a coupon associated with the user identification using a browser attribute of the webpage, the coupon generated using the unique identifier;" and,  "determine that the user registration has occurred on another device based on a subsequent access of the webpage at the device; and in response to the determination, associate the user identification with the user registration": Anderson teaches in 0115 of A2 that the user may interface with the system using a "web browser or dedicated application". Examiner notes that 0041 of the specification in the instant application defines a "browser attribute" as "a cookie, an iframes, images, or a browser fingerprint to identify the browser". Anderson does not appear to specify using a browser attribute of the webpage to generate a coupon. However, O'Neill teaches using browser cookies to identify a user and user devices including tracking devices that are later linked to a particular user in at least Figure 9, 0121-0132. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the web page interface of Anderson with the tracking of users and user devices as taught by O'Neill. Motivation to combine Anderson with O'Neill comes from the desire of users to avoid any "unnecessary delay" from the registration process (O'Neill: 0002).	As for, "receive a user selection of a destination for the coupon; send the coupon to the destination;": Anderson does not appear to specify a user selected destination for sending coupons. However, O'Neill teaches a system that includes the technique of user created coupon links that are sent to other specified users via at least email in at least 0015-0017, 0118-0140.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the anonymous account tracking of Anderson with the sending of coupons to selected other users as taught by O'Neill. Motivation to combine Anderson with O'Neill comes from the desire of users to avoid any "unnecessary delay" from the registration process (O'Neill: 0002).
Claims 2, 15:
wherein the machine-readable indication includes a QR code, a barcode, or a short uniform resource locator (URL).
(Anderson: Figure 4A, 4B, 0060, 0061)
Claims 3, 16:
wherein the device is a mobile device.
(Anderson: 0029, 0062)
Claims 4, 17:

Anderson does not appear to specify a user selected destination for sending coupons. However, O'Neill teaches a system that includes the technique of user created coupon links that are sent to other specified users via at least email in at least 0015-0017, 0118-0140.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the anonymous account tracking of Anderson with the sending of coupons to selected other users as taught by O'Neill. Motivation to combine Anderson with O'Neill comes from the desire of users to avoid any "unnecessary delay" from the registration process (O'Neill: 0002).
Claim 5:
wherein the user registration is associated to the user identification using the email address or the phone number.
(Anderson: 0061, 0087 and Anderson 2: 0135)
Claim 6:
wherein the coupon includes a second machine-readable indication used to complete a third transaction.
(Anderson: Each bet slip contains reference to a TITO and an E-tracking ID)
Claim 7:
wherein, when used to complete the third transaction, the second machine-readable indication is scanned at a point of sale (POS) device.
(Anderson: 0060-0062)
Claim 8:
wherein the processor is further to, in response to the third transaction being completed, associate the third transaction with the user identification.
(Anderson: 0066-0068)
Claim 9:
wherein the user identification was previously stored in a database and associated with a previous transaction.
(Anderson: 0066-0068)
Claim 10:

Anderson teaches in 0115 of A2 that the user may interface with the system using a "web browser or dedicated application". Examiner notes that 0041 of the specification in the instant application defines a "browser attribute" as "a cookie, an iframes, images, or a browser fingerprint to identify the browser". Anderson does not appear to specify using a browser attribute of the webpage to generate a coupon. However, O'Neill teaches using browser cookies to identify a user and user devices including tracking devices that are later linked to a particular user in at least Figure 9, 0121-0132. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the web page interface of Anderson with the tracking of users and user devices as taught by O'Neill. Motivation to combine Anderson with O'Neill comes from the desire of users to avoid any "unnecessary delay" from the registration process (O'Neill: 0002).Claim 11, 19:

Anderson teaches in 0115 of A2 that the user may interface with the system using a "web browser or dedicated application". Examiner notes that 0041 of the specification in the instant application defines a "browser attribute" as "a cookie, an iframes, images, or a browser fingerprint to identify the browser". Anderson does not appear to specify using a browser attribute of the webpage to generate a coupon. However, O'Neill teaches using browser cookies to identify a user and user devices including tracking devices that are later linked to a particular user in at least Figure 9, 0121-0132. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the web page interface of Anderson with the tracking of users and user devices as taught by O'Neill. Motivation to combine Anderson with O'Neill comes from the desire of users to avoid any "unnecessary delay" from the registration process (O'Neill: 0002).Claim 12, 20:

Anderson does not appear to specify using a browser attribute of the webpage to generate a coupon. However, O'Neill teaches using browser cookies to identify a user and user devices including tracking devices that are later linked to a particular user in at least Figure 9, 0121-0132. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the web page interface of Anderson with the tracking of users and user devices as taught by O'Neill. Motivation to combine Anderson with O'Neill comes from the desire of users to avoid any "unnecessary delay" from the registration process (O'Neill: 0002).Claim 13:
wherein the coupon is not identified on the receipt.
(Anderson: Figure 4A, 4B, 0060, 0061)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688